Exhibit 10.25

AGREEMENT

This Agreement (“Agreement”) is effective as of April 11, 2017 (“Effective
Date”), by and between PSIVIDA Corp., PSIVIDA US, Inc., and pSiMedica Limited
(collectively, “PSIVIDA”) and PFIZER Inc. (“PFIZER”).

Recitals:

WHEREAS, on June 14, 2011, PSIVIDA and PFIZER entered into that certain Amended
and Restated Collaborative Research and License Agreement (“Collaboration
Agreement”).

WHEREAS, pursuant to Section 3.3 of the Collaboration Agreement, Pursuant to
Section 3.3 of the Restated Agreement, PSIVIDA was permitted to elect to cease
development of the Product (as defined in the Collaboration Agreement) at any
time after June 14, 2012 but prior to completion of Phase II clinical trials for
the Product, upon providing notice to PFIZER of such election (the “Cessation
Notice”), at which time PSIVIDA would have no further obligations with respect
to the Product under the Collaboration Agreement. The Company delivered the
Cessation Notice to PFIZER on October 27, 2016. Pursuant to the Restated
Agreement, PFIZER had until December 26, 2016 to deliver a Funding Option Notice
to the Company. PFIZER did not provide the Funding Option Notice as of
December 26, 2016 and therefore, subject to the Condition (as defined below),
the Restated Agreement automatically terminated as of such date.

WHEREAS, after receipt of the Cessation Notice, PFIZER had the right to elect to
solely fund further development and commercialization of the Product, provided
that PFIZER was required to make such election and notify the Company (the
“Funding Option Notice”) no later than sixty days after receiving the Cessation
Notice. Pursuant to the Collaboration Agreement, PFIZER had until December 26,
2016 to deliver a Funding Option Notice to PSIVIDA.

WHEREAS, Because PFIZER did not provide the Funding Option Notice by
December 26, 2016, subject to the limited exception set forth below, the
Collaboration Agreement automatically terminated as of such date.

WHEREAS, Pursuant to Section 3.3. of the Collaboration Agreement, if PSIVIDA
provided the Cessation Notice but did not actually cease all development
activities with respect to the Product for at least one year (the “Condition”),
then the automatic termination would be null and void and the Collaboration
Agreement would remain in effect.

WHEREAS PSIVIDA and PFIZER now wish ensure finality of the contract and wish to
enter into this Agreement to amend and restate the Collaboration Agreement as of
the Effective Date;

NOW, THEREFORE, in consideration of the mutual covenants and agreements provided
herein, PSIVIDA and PFIZER hereby agree as follows:

Agreement:

 

  1. PSIVIDA hereby represents and warrants to PFIZER that from the date of the
provision of the Cessation Notice to PFIZER, PSIVIDA has ceased all development
activities with respect to the Product and that PSIVIDA has no current plans to
restart any such development activities. PSIVIDA further hereby represents and
warrants to PFIZER that PSIVIDA has, from the date of the provision of the
Cessation Notice to PFIZER, had no active discussions with any third party to
partner or divest the program and that PSIVIDA has no current plans to enter
into any such discussions.



--------------------------------------------------------------------------------

  2. Section 3.3 of the Collaboration Agreement shall be amended so the
following language:

“provided, however, that if PSIVIDA provides the notice referred to in this
Section 3.3 but does not actually cease all development activities with respect
to the Product for at least one year, this Agreement shall not terminate as set
forth above and all rights of PFIZER under this Agreement shall remain in effect
notwithstanding the foregoing.”

shall be deleted in its entirety.

 

  3. All other terms and conditions of the Collaboration Agreement will remain
the same and shall continue in full force and effect.

The parties have caused this Agreement to be duly authorized, executed, and
delivered as of the Effective Date.

 

PSIVIDA     PFIZER INC. By:  

/s/ Dario Paggiarino

    By:  

/s/ Daniel J. Karp

Name:   Dario A. Paggiarino, MD     Name:   Daniel J. Karp Title:   Chief
Medical Officer     Title:   VP, Business Development

 

2